Lummus, J.
There was evidence tending to prove the following facts. The employee was engaged in loading bags of .coal upon a truck without tailboard or sides. The truck was noti fully loaded and the employee lay on his stomach in the back of the' truck trying to keep the bags of coal in position on the truck. His legs were dangling over the back of the truck. 'As the operator of the truck backed it up, to enable moré coal to be loaded, the employee’s right leg was broken when caught between the rear of the truck and a railroad embankment.
The Industrial Accident Board found a compensable injury, and the Superior Court awarded compensation. The insurer appealed.
It cannot be said that the employee voluntarily incurred a danger outside the contemplated scope of his employment, as in Lazarz’s Case, 293 Mass. 538, Wozniak’s Case, 299 Mass. 471, and Eifler’s Case, 276 Mass. 1. The employee at the time of the injury was still engaged *430in the work for which he was hired. In our opinion the injury arose out of and in the course of his employment".

Decree affirmed.